Citation Nr: 1533733	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder also claimed as depression (PTSD).    

3. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4. Entitlement to service connection for migraines, including as due to the service-connected residuals of a TBI.

5. Entitlement to service connection for vertigo, including as due to the service-connected residuals of a TBI. 

6. Entitlement to service connection for a cervical disorder, including as due to the service-connected residuals of a TBI.

7. Entitlement to a bilateral shoulder disorder, including due to the service-connected residuals of a TBI or as due to a service-connected cervical disorder.
8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and P.G.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine in May 2010, February 2013, and April 2013.  

The May 2010 decision, in pertinent part, denied service connection for PTSD and tinnitus.  In December 2010, the Veteran initiated appeals of these denied claims. Service connection for PTSD and tinnitus were granted in the February 2013 and the April 2013 rating decisions, respectively.  Because the Veteran was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

In January 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  Subsequent to the hearing, the Veteran submitted medical evidence in relation to the Veteran's claims.  A waiver of Agency of Original Jurisdiction (AOJ) review of this evidence was submitted.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to a TDIU and entitlement to service connection for the residuals of TBI, migraines, vertigo, a cervical disorder, and a bilateral shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran performed duties as a provisional infantry unit leader for an airfield security detachment and served in a combat support role.  He was exposed to machine gun fire, grenade launchers, the operation of an amphibious tank, and a close proximity explosion of an improvised explosive device.   

2. The Veteran's service treatment records show upward shifts in hearing thresholds bilaterally while in service.

3. The Veteran has a current bilateral sensorineural hearing loss disability.

4. The Veteran interacts with his wife, his children, and his mother and father.  He performs duties in a maintenance position approximately 32 hours per week. 

5. For the entire initial rating period on appeal, the Veteran's psychiatric disability has not more nearly approximated total social and occupational impairment.




CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for an initial rating in excess of 70 percent rating for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss as a result of his active service.  The Veteran had active service for 4 years, including participation in Operations Enduring and Swift Freedom.  The Veteran's DD-214 indicates that the Veteran's MOS was a crewman on an amphibious assault vehicle for 3 years and 3 months.  He reports that he was exposed to acoustic trauma from the regular operation of an amphibious tank, 50 caliber machine guns, 40 mm grenade launchers, and a close range explosion from either a mortar or an improvised explosive device (IED).  Based upon the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss. For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's entrance audiological evaluation in July 1998 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
5
10
5
5


The Veteran's audiogram from April 2002, prior to his separation from service, demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
10
15
10

Additionally, the Veteran has reported that he has noticed decreased hearing ability since the in-service explosion.  

Since his separation from service in 2002, the Veteran has undergone multiple audiological evaluations, including: February 2010, May 2010, December 2010, January 2013, and April 2013.  

In February 2010, the Veteran had a VA consult regarding his hearing loss complaints.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
45
45
LEFT
25
30
30
40
35

The Veteran was provided hearing aids based upon the result of this examination.

In May 2010, the Veteran underwent a VA examination regarding his claim for service-connection for bilateral hearing loss.  The Veteran's pure tone thresholds, in decibels, were reported to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
15
15
10
15
25

The examiner reported hearing levels within normal limits and that speech recognition thresholds suggested that actual hearing thresholds may have been slightly better than indicated.  The examiner stated that these results were consistent with in-service results.  The examiner also stated that the current test and the documentation of normal hearing thresholds on several tests in service would indicate questionable reliability of the February 2010 test.  The examiner opined that the Veteran did not have a current bilateral hearing loss disability.  

In December 2010, the Veteran underwent an evaluation with a private audiologist.  The Veteran reported significant communication difficulties, particularly while in challenging listening situations.  It was noted that the Veteran had recently undergone several hearing tests and had been provided hearing aids; however, he stopped using the hearing aids after a recent examination indicated normal hearing sensitivity.  The Veteran reported that he had noticed significant improvement in communication while he had been wearing the hearing aids.  The private audiologist reported that the Veteran had bilateral sensorineural hearing impairment and that speech audiometry testing indicated that speech reception thresholds (SRT) were in fair agreement with pure tone findings bilaterally.   

In April 2013, the Veteran underwent another VA audiological examination.  The Veteran's pure tone thresholds, in decibels, were reported to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
15
10
10
20

The examiner opined that the Veteran had normal hearing bilaterally.  He also stated that the Veteran "had no significant shifts in thresholds for either ear occurring during his active service" and that "regardless of the results there is no objective evidence to support a noise induced injury occurred during the Veteran's active service."  

The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Here, the Board concedes that the Veteran had acoustic trauma in-service and finds that audiograms conducted in service reflect an upward shift in threshold during service.  The VA examiner did not provide any other explanation for the Veteran's findings of hearing loss, the upward shift in threshold during service despite his relatively young age (23 in 2002, 34 in 2013), and his reports of decreased hearing acuity since his the winter of 2001.  Further, the Board notes that the examiner stated that there is no objective evidence to support that a noise induced injury occurred during the Veteran's active service.  However, the record provides evidence that the Veteran was exposed to the operation of an amphibious tank during combat operations and other combat-related noise, the Board finds this statement to be inaccurate.  As the examiner's opinion is based upon an inaccurate factual basis, the Board finds this opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As the evidence indicates that the Veteran has a current sensorineural hearing loss disability, that he has competently testified as to the continuity of his reduced hearing acuity since separation from service, and his service records indicate that he was exposed to acoustic trauma with audiometric test results that reflect an upward shift in thresholds, the Board shall give the benefit of the doubt to the Veteran.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted based on continuity of symptomatology from separation from service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

Entitlement to an Initial Rating in Excess of 70 Percent for PTSD

The Veteran contends that his service-connected PTSD is of greater severity than what is contemplated by his 70 percent rating.  The record demonstrates that the Veteran has severe symptoms due to his PTSD and depression; however, these symptoms have not resulted in total social and occupational impairment during the appeal period.  Accordingly, the Board finds that the Veteran's condition does not support a rating in excess of 70 percent at any point during the appeal period.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

DC 9411 addresses PTSD under the General Rating Formula for Mental Disorders.  The Board notes that this rating formula also addresses Mood Disorders, not otherwise specified and Major Depressive Disorder.  Under the General Rating Formula for Mental Disorders, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 70 percent disability rating.  A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

On claims that arise from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claims forward, if the evidence suggests that such ratings would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, the evidence does not indicate that the Veteran's condition significantly changes and that a uniform rating is warranted.

In June 2009, the Veteran initiated treatment at the Togus VA Medical Center (VAMC) Mental Health Clinic.  It was noted that the Veteran sought treatment with his wife (at that time) and that he reported trouble with his temper during a family camping trip.  The Veteran and his wife indicated that he had been having increasing problems since his discharge from the marines in 2002.  He also reported complaints of difficulty sleeping, nightmares, flashbacks, hypervigilance, avoiding crowds, depression, anxiety, and panic.  He did not report suicidal or homicidal ideation.  He had been employed by a local hospital as security for the past seven years, but he reported feeling that his condition would lead to problems in time.

The Veteran reported that he joined the marines after high school and that he had been married for nine years.  The relationship was reported to be loving and supportive.  He also had two boys that were doing well.  He stated that he was drinking up to four or five beers per work night and more on the weekends.  Mental status examination indicated that the Veteran was neatly dressed, forthright, and frank regarding his condition.  He did appear very anxious at time.  It was indicated that the Veteran had PTSD but with good support.  He was given a GAF score of 45, because despite his marriage, job, and family history it was noted that the Veteran was "struggling to keep things going. 

In August 2009, it was noted that the Veteran had significant PTSD but had shown improvement after starting on medications.  No suicidal or homicidal ideation was noted.  The examination also did not show signs of psychosis or mania.  

In September 2009, the Veteran continued to report problems that included: difficulty sleeping, depression, anxiety, unprovoked anger, emotional numbing, an inability to be in crowds, and unwanted memories.  The Veteran reported that he had completed his goal of taking his kids to school each day, and that he has been talking to his wife more often.  He stated that his communication with his wife was the biggest area he needed to continue to work on.  He reported suffering symptoms of anxiety and anger while he watched his kids' football practice, but he was able to "stick it out."  

In February 2010, it was noted that the Veteran's wife had left him.  No suicidal or homicidal ideation was noted on examination.  He was reported to be holding his own and that he had supportive family and friends.  He discussed the importance of keeping it together with his young sons.  He reported that he had been staying sober.  He stated that his medication had been helpful but he still reported symptoms of daytime anger and racing thoughts.  The Veteran was given a slip for two weeks off work since he was working in hospital security and he did not feel capable of employment at this time for safety reasons.  Supportive and educational therapies were instituted.  It was suggested that he return in one week.  His GAF score was noted to be 45. 

In April 2010, the Veteran reported to the Togas VAMC with complaints of PTSD with anger, anhedonia, flashbacks and depression.  The Veteran reported that he was doing better now, but he was still out of work.  His care provider reported that he did not advise returning to shift work and security for his safety and the safety of others.  No suicidal or homicidal ideation was noted.  

In May 2010, a statement was provided from the Veteran's counselor.  It stated that the Veteran was suffering from PTSD and that he had been undergoing individual and group treatment at Togus VAMC since July 2009.  The Veteran was reported to be medication and treatment compliant, but stated that he was incapable of working at that time. His GAF score was reported to be 45.

In May 2010, the Veteran submitted a statement regarding his condition.  He stated that he was no longer interested in activities that he previously enjoyed, including: sports, fishing and hunting, and making friends and socializing.  He reported that he felt unable to get close to others and that most of the time he felt like shutting the rest of the world out.  He stated that he felt numb and as though he had no feelings.  He reported that it was hard expressing his feelings to the people he cares about.  He reported suicidal thoughts and that when he gets depressed it can be extremely hard to snap out of it.  He reported averaging approximately four to five hours of sleep and that he would wake up constantly during the night.  He stated that he can lose his temper and explode over minor everyday things.  He stated that if someone pushes him too far, he was likely to become violent and that he is frightened by his urges to kill someone.  He indicated that he feels irritated all the time, especially around crowds.  He stated that he has trouble concentrating and completing simple tasks like getting groceries or chores at home.  He also reported having to push himself to spend time with his children. 

In February 2013, the Veteran was seen for a compensation and pension examination regarding his mental health condition.  He was noted to have PTSD with problems with his primary support group and his social environment.  The examiner stated that he had a GAF score of 55.  The examiner opined that the Veteran's mental health condition caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

The examiner noted that the Veteran had been married from 2001 to 2009 and was now divorced.  He had two sons, ages 9 and 11, and a girlfriend who accompanied him to the evaluation.  The examiner noted that the Veteran had not had mental health treatment prior to July 2009 when he visited the Togus VAMC.  He also noted that in February 2009 a nurse practitioner assigned the Veteran a GAF score of 40, while the Veteran was not on psychotropic medication.

On mental status examination, the examiner reported that the Veteran demonstrated symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  The examiner opined that the Veteran had moderate symptoms of PTSD and moderate impairment in social and occupational functioning.  

In January 2015, the Veteran provided testimony regarding his psychiatric condition.  He indicated that his psychiatric condition had worsened since his C&P examination in 2013.  He stated that one of his largest issues is his social anxiety and his inability to be around other people.  He stated that "I don't really have any friends anymore.  I can't be out in public.  Even as far as shopping goes, I get extremely anxious going out to get groceries...I get anxious but I also get aggressive, so I have a tendency to shelter myself... to keep me out of trouble."  He reported that the only one he talks to is his girlfriend and that he doesn't have any contact with other people, other than his sons.  He also stated that he keeps in contact with his mother and father, and that he will see them in person on occasion. 

With regard to his occupational impairment, the Veteran reported that he was currently working in maintenance.  He indicated that the job that he was working was unique in that he was able to miss time from work frequently and that the job required no interaction with other people, including his employer.  He would receive assignments through email and then he would complete his work at locations without other people present.        

In March 2015, the Veteran was evaluated by a private psychiatrist regarding the severity of his mental health condition.  The examiner noted that the Veteran reported suffering from severe PTSD with symptoms of anxiety, sleep disturbance, flashbacks, and depression.  The Veteran also reported that he "gets very angry," his thoughts are scattered, and that he "can't seem to remember things."  He also indicated that his condition was getting worse.  

Past psychiatric history did not indicate that the Veteran had any prior psychiatric hospitalizations.  The Veteran did report that approximately ten years prior he attempted suicide by running his car off the road.  The Veteran indicated that he had treated with psychotherapy, both individual and group, and that he was currently on medications for his condition.   

The examiner noted that regarding the Veteran's work history that he had been employed as a security supervisor for several years at a hospital after service, but he had been forced to quit after he injured a patient during an angry outburst.  Currently, the Veteran was working in a factory doing maintenance.  He is reported to be there officially 40 hours per week, but the Veteran stated that he takes off an average of eight hours per week because of his PTSD symptoms.  He had been at this job for three years.   

On mental status evaluation, the psychiatrist reported that the Veteran was disheveled with several days' growth of beard.  The Veteran indicated that he had problems with concentration and memory and that he would not have been able to find the location of the evaluation without his (current) wife and a GPS.  The Veteran reported that he was experiencing frequent flashbacks during the evaluation and that he has frequent nightmares with poor sleep.  The examiner noted that the Veteran appeared angry at times during the interview, but also appeared anxious and at other times with a flat affect.  His cognitive functions were reported to be poor.  His concentration was severely impaired and he was unable to do serial 7's.  He did not appear to be homicidal, suicidal, or psychotic.  

The psychiatrist diagnosed the Veteran with PTSD and reported a GAF score of 45.  In terms of activities of daily living, it was noted that the Veteran will rise early in the morning and help the children get ready for school and often makes their breakfast.  After the kids leave for school, he will head to work.  In the evening, he is generally at home.  He states that even at home he has severe problems dealing with conflict.  He becomes very angry and he will throw and break things or he will punch the wall.  He believes that his family may be afraid of him.  He sometimes neglects to shave or bathe if he is feeling despondent or anxious.  

The psychiatrist opined that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including at work or a work-like setting, and an inability to establish and maintain effective relationships.  The psychiatrist indicated that it is surprising that the Veteran is able to hold down a job, given the severity of his psychiatric symptoms.  The psychiatrist stated that the Veteran's condition did not totally preclude him from seeking and maintaining gainful employment, but that it was of note that he frequently takes off significant time from the workplace, approximately 8 hours in 40 due to his mental health symptoms.  

After review of the evidence of record, the Board finds that, while the Veteran's symptoms may be more severe at some points of the appeal period than others, at no point does the evidence indicate that the Veteran's condition more closely approximates the 100 percent rating criteria for PTSD.  The 100 percent criteria for PTSD indicate that the Veteran has total social and occupational impairment due to his psychiatric conditions.  While the Veteran clearly suffers from severe symptoms, the evidence of record does not indicate that they cause total social and occupational impairment or even more closely approximate this rating than occupational and social impairment with deficiencies in most areas.  

Throughout the rating period, the Veteran has demonstrated some level of social capacity.  Initially, the Veteran is married and he reports that he is able to take his kids to school each day.  He reported that he was trying to talk to his wife more often, although he indicated that this was a difficult task for him. After his former wife left him, the record indicates that he still maintained a relationship with his family and that he recognized the "importance of keeping it together with his young sons."  His statement submitted near this time in May 2010 reported that while he had periods of suicidal and possibly homicidal ideation, he was still attempting to spend time with his children.  Later, the Veteran becomes close to another woman that he marries.  Currently, the Veteran reports that he continues to spend time with his children and will make them breakfast and help them get ready for school.  During his Board hearing, the Veteran indicates that he can talk to his current wife and that he also spends time with his mother and father.   

Throughout this period, the Veteran also demonstrates some level of occupational capacity.  Despite his symptoms, the Veteran has had two jobs throughout the appeal period and only one year (2010) during which he was not working.  Even during this period, the record does not indicate that the Veteran is totally unable to perform any occupational functions, but that he had to resign from his work in a hospital that required constantly being around other people.  He was thereafter, and since that time, been able to work in an environment where he had little contact with others.  While he reported that he regularly takes about eight hours of leave during a forty-hour workweek, this level of impairment with occupational functioning is certainly contemplated by the 70 percent rating already assigned to the Veteran's PTSD.  His ability to maintain this work shows that he does not demonstrate total occupational impairment.

The Veteran has reported periods of suicidal ideation and homicidal ideation, and the private psychiatrist of March 2015 indicated that the Veteran had some other severe symptoms that could be indicative of a 100 percent rating, such as grossly impaired thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, and an inability to establish or maintain effective relationships.  However, the Board notes that the Veteran's overall condition has not reflected either persistent total social or occupational impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  While the Veteran does demonstrate some severe symptoms, the Board finds that the Veteran's condition and his resulting functional impairment are more closely represented by the 70 percent criteria for PTSD.  The Veteran's statements and his medical records indicate that he is able to maintain a relationship with his family and that during this period he was able find a girlfriend who became his current wife.  Further, while the Veteran may not be able to perform security work due to his PTSD, his work for the past three years indicates that he likely has some residual occupational capacity, despite his symptoms of PTSD.      

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as the preponderance of the evidence is against the claim for a rating in excess of 70 percent, the Board must deny the claim. 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Extraschedular Rating

The Board has also considered whether the Veteran's PTSD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

Here, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are contemplated by the rating schedule.  As outlined above, the Veteran has reported difficulty sleeping, intrusive thoughts, avoidant behaviors, social isolation, recurrent depression and anxiety, suicidal and homicidal ideation, irritability with periods of violence, short-term and long-term memory loss, and difficulty with concentration and judgment.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, DC 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned DC 9411 adequately contemplates the Veteran's symptoms.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the 
Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  

The RO provided the Veteran with VCAA notice in an October 2009 letter issued prior to the February 2013 initial rating that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, the transcript from the Veteran's hearing in January 2015, VA examination reports, and private mental health consultation from March 2015.  The Board also finds that the Veteran's Board hearing complied with the requirements of Bryant v. Shinseki. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned explained the issues on appeal, the hearing focused on the elements necessary to substantiate the claims, and the undersigned inquired regarding the submission of evidence that may have been overlooked.  
   
The Board also notes that the Veteran has reported a worsening of his condition since his February 2013 VA examination; however, the Board finds that the evidence of record is adequate to decide the period on appeal.  In addition to the February 2013 VA examination, the present evidence includes a detailed psychiatric evaluation completed by a private psychiatrist in March 2015.  This report details the Veteran's mental health status since his previous examination and discusses the Veteran's complaints of worsening symptoms.  The record also includes the Veteran's descriptions of his current symptoms from his January 2015 Board hearing.  As the medical evidence of record does not indicate that the Veteran's condition has significantly worsened, the evidence of record provides though description of the Veteran's current mental condition, the Board finds that the examinations of record are adequate for the purposes of evaluating his PTSD.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for bilateral hearing loss is granted. 

An initial evaluation in excess of 70 percent for PTSD is denied for the entire appeal period. 



REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to the adjudication of the remainder of the Veteran's claims.  The Board notes that the Veteran has not been provided a VA examination regarding his clams of entitlement to service connection for the residuals of TBI, migraines, vertigo, a cervical disorder, or a bilateral shoulder disorder.  The Veteran's service personnel records indicate that the Veteran's active service included participation in Operations Enduring and Swift Freedom and that he served as a provisional infantry unit leader for an airfield security detachment.  These records also indicate that the Veteran served in a combat support role where he was provided hostile fire/imminent danger pay and a combat zone tax exclusion for the periods from October 2001 to March 2002.  The Board finds that this evidence supports the Veteran's statements that he suffered an injury from an explosion during his deployment.  However, the evidence does not establish if the Veteran whether the Veteran has a current residual disability and whether any current disorders are related to the in-service injury.  Accordingly, the Board finds that the Veteran should be provided a VA examination in relation regarding whether the Veteran has any residuals from this injury, including a TBI. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection that are being remanded. Consideration of the TDIU claim must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request any outstanding VA medical records related to the Veteran's treatment for a TBI, migraines, a cervical disorder, a bilateral shoulder disorder, or vertigo.

The AOJ should also make appropriate attempted to obtain any relevant private treatment records related to this conditions that are indicated by the Veteran or his representative. 

2. After any requested records have been obtained, the AOJ should have the Veteran scheduled for an appropriate VA examination to determine the existence and etiology of the following conditions: residuals of a TBI, migraines, a cervical disorder, a bilateral shoulder disorder, and vertigo.  The examiner is requested to provide an opinion as to the following: 

a) Does the Veteran have any current diagnosis of any current residuals of a TBI, migraines, a cervical disorder, a bilateral shoulder disorder, or vertigo?

b) For any identified diagnosis, including residuals of a TBI, is it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's service? The examiner is asked to presume that the Veteran the Veteran suffered an in-service injury due to a close proximity explosion. 

c) For any identified diagnosis, that is not at least as likely as not directly related to the Veteran's in-service injury, is it is at least as likely as not (a 50 percent or greater probability) that the disability was caused or aggravated any other service-connected disability?

3. Afterwards, the AOJ should then take such additional development action as it deems proper with respect to the Veteran's claims. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  A reasonable period of time must be allowed for a response before the case is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


